Citation Nr: 0946677	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-09 027	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than January 24, 
2002, for the award of service connection for irritable bowel 
syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1988 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for irritable bowel syndrome.  A June 2008 rating 
decision subsequently granted an earlier effective date from 
January 24, 2002.  The Veteran withdrew his request for a 
Board hearing by correspondence dated in July 2009.  A review 
of the record reveals that other issues developed for 
appellate review were either withdrawn by the Veteran or were 
resolved by the RO in his favor.  The issue listed on the 
title page of this decision is the only matter remaining for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's original claim for entitlement to service 
connection for a stomach or intestinal disorder was received 
by VA on November 13, 1995.

3.  An unappealed November 18, 1997, rating decision denying 
service connection for a stomach disorder is clearly and 
unmistakably erroneous and an effective date from November 
13, 1995, for the award of service connection for irritable 
bowel syndrome is warranted based upon the date of receipt of 
the original claim.  




CONCLUSION OF LAW

The criteria for an effective date from November 13, 1995, 
for the award of service connection for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105, 3.303, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in October 2003, September 2006, 
and August 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, including his underlying service 
connection claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).  

A previous RO determination that is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.105(a) (2009).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

A claim of CUE must show that: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(en banc).

In this case, service treatment records dated in June 1995 
show the Veteran complained of a chronic steady stomach pain.  
He described his symptoms as a dull nagging pain that was not 
severe.  He reported relief with Mylanta.  The examiner noted 
flatus and mild epigastric tenderness.  The diagnoses 
included transient gastritis and rule out ulcer.  

The Veteran's original claim for service connection for a 
stomach or intestinal disorder was received by VA on November 
13, 1995.  In support of his claim he provided copies of 
private treatment records including an October 1995 statement 
from his gastroenterologist, J.K.D., M.D., noting that he had 
been receiving care since August 1994.  It was also noted 
that he had been treated for severe abdominal pain that was 
at times debilitating, but that extensive outpatient 
diagnostic examinations were essentially unremarkable.  Dr. 
J.K.D. expressed the belief that the Veteran had a severe 
form of functional or irritable bowel syndrome.  

A November 1996 VA examination report noted that the claims 
file was not available, but that the Veteran complained of a 
five-year history of epigastric discomfort.  It was noted he 
reported nausea and vomiting without diarrhea.  An 
examination revealed the abdomen was flat, soft, and 
nontender.  There was no audible succusion splash in the 
epigastrium.  The diagnoses included suspect irritable bowel 
syndrome.  

In a November 1997 rating decision the RO denied entitlement 
to service connection for a stomach condition.  The basis of 
the decision, in essence, was the absence of a definitive 
diagnosis of a chronic condition upon VA examination.  The 
Veteran was notified of the determination, but did not 
appeal.

By correspondence received by the RO on January 24, 2002, the 
Veteran requested that his claim for an "undiagnosed service 
connected abdominal pain" be reopened.  He stated that he 
had experienced episodes of severe abdominal pain in 1992 and 
that his symptoms may have been related to some extent by the 
stress of his duties as an instructor in service.  He 
reported that he had continued to have severe and 
debilitating abdominal pains, but that the etiology of this 
disorder was undetermined.  He noted that his 
gastroenterologist in 1995 had provided diagnoses of a severe 
form of functional or irritable bowel syndrome.  

VA examination in July 2002 included a diagnosis of irritable 
bowel syndrome.  The examiner noted that a dual contrast 
barium enema study revealed findings consistent with 
irritability and spasm.  The findings did not indicate 
ulcerative colitis or regional enteritis and they were most 
consistent with irritable bowel syndrome.  

In a March 2005 rating decision the RO established 
entitlement to service connection for irritable bowel 
syndrome.  In a June 2008 rating decision an earlier 
effective date was granted from January 24, 2002.  

In his August 2005 notice of disagreement the Veteran 
asserted that an earlier effective date was warranted for the 
award of service connection for irritable bowel syndrome.  In 
correspondence dated in November 2007 the Veteran's service 
representative, in essence, claimed the November 1997 rating 
decision was clearly and unmistakably erroneous because the 
determination failed to consider VA regulations addressing 
the significance of a continuity of symptomatology.  It was 
noted that service treatment records demonstrated complaints 
of abdominal pain in June 1993, prior to discharge, and that 
private treatment records demonstrated continued symptoms of 
abdominal pain in December 1993, January 1994, February 1994, 
August 1994, September 1994, and July 1995, prior to the 
October 1995 opinion of Dr. J.K.D. that the Veteran had a 
severe form of functional or irritable bowel syndrome.  

Applicable VA regulations in November 1995 provided that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1995).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Based upon the evidence of record, the Board finds that an 
unappealed November 18, 1997, rating decision denying service 
connection for a stomach disorder is clearly and unmistakably 
erroneous.  The medical evidence of record in November 1997 
included undebatable evidence of chronic epigastric pain with 
a continuity of symptomatology since active service.  There 
was private medical evidence clearly demonstrating continuous 
treatment that was at times severe and diagnoses of irritable 
bowel syndrome.  VA regulations in November 1995 provided 
that when the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  There is no 
indication the RO considered these provisions in its November 
1997 determination.  The November 1996 VA medical opinion of 
suspect irritable bowel syndrome of record in this case was 
also consistent with the October 1995 opinion of the 
Veteran's treating gastroenterologist indicating both a 
severe and a chronic disability.  As the Veteran's original 
claim for entitlement to service connection for a stomach or 
intestinal disorder was received by VA on November 13, 1995, 
the Board finds that an effective date for the award of 
service connection for irritable bowel syndrome should be 
established from that date.


ORDER

Entitlement to an effective date from November 13, 1995, for 
the award of service connection for irritable bowel syndrome 
is allowed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


